The opinion of the court was delivered by
Gummere, Chiee Justice.
The plaintiff in error, Amend, was convicted before a magistrate of the town of Montclair of the violation of an ordinance of that town’ which prohibited “the removal of any wooden building or structure from without to within the fire limits.” This conviction was affirmed, on appeal, by the Court of Common Pleas of Essex county.. A certiorari was then sued out of the Supreme Court to review the judgment of the Common Pleas. On the return of the writ, and the hearing thereon, the Supreme Court, finding no error in the judgment which it was reviewing, directed that the certiorari be dismissed. The present writ of error is sued out to contest the validity of the Supreme Court’s order.
The contention made before us is that the judgment of the Supreme Court is erroneous in that it did not direct a reversal of the judgment of the Court of Common Pleas, for reasons set out in the assignments of error filed in this court. Some *626of the reasons contained in these assignments were submitted to the Supreme Court as grounds for reversing the judgment of the Common Pleas; others were not. So far as the assignments of error that present questions which were brought to the attention of the Supreme Court are concerned we find them to be without merit, and for the reasons stated in the opinion of Justice Minturn speaking for that court. Those assignments which present questions not raised by the reasons filed in the Supreme Court we have not considered, for this court will not reverse the judgment of an inferior tribunal upon points not taken, or matters not raised, in the court below. Delaware, Lackawanna and Western Railroad Co. v. Dailey, 8 Vroom 526; Trent Tile Co. v. Fort Dearborn National Bank, 25 Id. 599.
The judgment of the Supreme Court will be affirmed.
We deem it proper to add that we are not, by our affirmance of this judgment, to be considered as approving its form. As we have stated, it directs a dismissal of the writ of certiorari. As a general rule, when the judgment of a lower court is under review in an appellate tribunal, the judgment of the reviewing court should be one of affirmance or of reversal, and this is so without regard to whether the judgment of the lower court be brought up by certiorari or by writ of error. But, as the form of the present judgment has not been made the subject of an assignment of error, we are not called upon to consider it.
For affirmance—Ti-ie Chancellor, Ci-iiee Justice, Garrison, Swayze, Reed, Trenci-iard, Parker, Bergen, Bogert, Vredenburgi-i, Vroom, Gray, Dill, J.J. 13.
For reversal—None.